                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 BRIAN A. PICCINETTI,                                     Civil Action No. 16-4032 (TJB)

                  Plaintiff,
                                                          MEMORANDUM OPINION
         v.

 CLAYTON, MYRICK, MCCLANAHAN
 & COULTER, PLLC, et al.,

                  Defendants.

BONGIOVANNI, Magistrate Judge

        This matter comes before the Court upon Plaintiff Brian A. Piccinetti’s (Plaintiff) motion

for attorneys’ fees and costs. [Docket Entry No. 47]. Defendants Clayton, Myrick, McClanahan

& Coulter, PLLC (the “PLLC”), Internal Credit Systems, Inc. (“ICS”) and Robert J. Nauseef

(“Nauseef”) (collectively, “Defendants”) oppose Plaintiff’s motion. The Court has fully reviewed

and considered all arguments made in support of and in opposition to Plaintiff’s motion for

attorneys’ fees and costs. The Court considers Plaintiff’s motion without argument pursuant to

L.Civ.R. 78.1(b). For the reasons set forth below, Plaintiff’s motion is GRANTED IN PART.

   I.         Background and Procedural History

        Plaintiff filed this action against Defendants on July 5, 2016 alleging that Defendants used

an unfair and unconscionable means to collect a debt in violation of the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq. The debt at issue involved money purportedly

owed to Gold’s Gym. Plaintiff stylized his Complaint as a class action brought on behalf of “a

class of New Jersey consumers seeking redress for Defendant’s [sic] actions[.]” (Compl. ¶3;

Docket Entry No. 1). Defendants answered Plaintiff’s Complaint on August 1, 2016, denying any
culpable conduct and raising several affirmative defenses. (See generally, Def. Answer; Docket

Entry No. 6).

       On March 2, 2017, Defendants filed a motion for partial judgment on the pleadings under

FED.R.CIV.P. (“Rule”) 12(c), arguing that they were entitled to judgment as a matter of law on

Counts III and IV of Plaintiff’s Complaint. (See generally, Def. Br. in Support of Motion for

Judgment on the Pleadings; Docket Entry No. 23-1). Count III asserted claims against the PLLC

and Nauseef for violations of §§ 1692e(2), 1692e(5) and 1692e(10) of the FDCPA. (See Pl. Compl.

¶¶ 67- 71). Section 1692e(2) prohibits a debt collector from falsely representing “the character,

amount, or legal status of any debt[.]”        Section 1692e(5) prohibits a debt collector from

“threat[ening] to take any action that cannot legally be taken or that is not intended to be taken.”

Section 1692e(10) prohibits a debt collector from using “any false representation or deceptive

means to collect or attempt to collect any debt or to obtain information concerning a consumer.”

Count IV of Plaintiff’s Complaint asserted a violation of § 1692j of the FDCPA. (See Pl. Compl.

¶¶ 72 – 75). Section 1692j makes it “unlawful to design, compile, and furnish any form knowing

that such form would be used to create the false belief in a consumer that a person other than the

creditor of such consumer is participating in the collection of or in an attempt to collect a debt such

consumer allegedly owes such creditor, when in fact such person is not so participating.” In the

alternative, Defendants requested permission to file an Amended Answer, allowing Nauseef to

assert additional affirmative defenses. (See Def. Br. in Support of Motion for Judgment on the

Pleadings at 12-15).

       The District Court granted in part and denied in part Defendants’ motion for partial

judgment on the pleadings. Specifically, the District Court granted Defendants’ motion with

respect to certain claims asserted in Count III of the Complaint and as to Count IV in its entirety.



                                                  2
With respect to Count III, the District Court dismissed Plaintiff’s claims for violations asserted

under §1692e(2) as well as for any purported violations of §1692e based on the PLLC and

Nauseef’s lack of meaningful involvement in the collection of Plaintiff’s debt, but found that

Plaintiff adequately stated claims against the PLLC and Nauseef for violating §§ 1692e(5) and

1692e(10). In dismissing Plaintiff’s claim that the PLLC and Nauseef violated §1692e(2), the

District Court noted that Plaintiff did not respond to Defendants’ arguments that Plaintiff owed

money to Gold’s Gym and that the amount stated in the collection letter at issue was correct,

apparently conceding that there was no §1692e(2) violation. Mem. Op. of 9/5/2017 at 4; Docket

Entry No. 27. Further, with respect to Plaintiff’s lack of meaningful involvement by attorneys

claim under § 1692e, the District Court noted that “Count Three does not appear to allege Clayton

and Nauseef’s lack of meaningful involvement as a basis for a violation of 15 U.S.C. §1692e.” Id.

at 7. Given Plaintiff’s “failure to allege any facts regarding the purported lack of meaningful

involvement by attorneys,” the District Court granted Defendants’ motion “with respect to this

claim.” Id. Finally, the District Court granted Defendants’ motion to dismiss Plaintiff’s claim for

alleged violations of §1692j, noting that Plaintiff failed to respond to Defendants’ argument that

§1692j “‘does not apply to collection letters sent by one debt collector on behalf of another debt

collector[,]” thereby apparently conceding that Defendants were right.           Id. at 8.     The

aforementioned dismissals were made without prejudice, and Plaintiff was given permission to file

an Amended Complaint. Order of 9/5/2017 at 1-2; Docket Entry No. 28; Mem. Op. of 9/5/2017

at 4 n. 5, 8 n. 9.

        On September 19, 2017, Defendants filed a motion for reconsideration with respect to the

District Court’s September 5, 2017 decision granting in part and denying in part Defendants’

motion for partial judgment on the pleadings. [Docket Entry No. 30]. Through their motion for



                                                3
reconsideration, Defendants argued that: (1) the District Court’s dismissals should have been made

with, not without, prejudice; (2) the District Court should have also dismissed Plaintiff’s claims

asserted under 15 U.S.C. §§ 1962e(5) and (10) and that these dismissals should be made with

prejudice; and (3) the District Court never addressed Defendants’ request for alternative relief and

should Plaintiff’s claims not be dismissed with prejudice, Defendants should be permitted to

amend their Answer to allow Nauseef to raise additional defenses. (See generally, Def. Letter Br.

of 9/19/2017; Docket Entry No. 30-1).

       On September 20, 2017, Plaintiff filed his Amended Complaint. In same, Plaintiff did not

pursue any claims for violations of 15 U.S.C. § 1692j. Plaintiff did, however, reassert claims based

on purported violations of § 1692e(2), adding limited additional factual allegations in support of

same. Plaintiff also made certain changes to his class allegations and added Theodore Lachman

(“Lachman”) as a defendant, seeking relief from Lachman in Counts I and II of the Amended

Complaint.

       Shortly after the Amended Complaint was filed, the Court scheduled a status conference

with the parties. Text Order of 10/10/2017; Docket Entry No. 38. During the conference, the

Court engaged in settlement discussions with counsel and scheduled a formal settlement

conference for November 7, 2017. See Minute Entry of 10/26/2017. The settlement conference

was later adjourned to December 12, 2017 at the parties’ request. Text Order of 11/8/2017; Docket

Entry No. 40. While the matter did not settle on December 12, 2017, headway was made, and the

parties were to report back with an update by December 22, 2017. See Minute Entry of 12/12/2017.

       On December 28, 2017, the parties informed the Court that a settlement had been reached.

Defendants agreed to pay Plaintiff $2,500 on or before January 15, 2018. The parties further

consented to Magistrate Judge jurisdiction with respect to Plaintiff’s anticipated fee application,



                                                 4
as the parties could not reach an agreement with respect to what was a reasonable fee for Plaintiff’s

counsel. (See Email from Christopher Dalton to Hon. Tonianne J. Bongiovanni with cc to Ari

Marcus and Patrick D. Doran of 12/28/2017 at 12:34 p.m., Ex. A. to Decl. of Christopher J. Dalton,

Esq. of 3/30/2018; Docket Entry No. 52-1); Order and Notice of Consent to Jurisdiction by U.S.

Magistrate Judge of 1/8/2018, Docket Entry No. 43. In light of the parties’ settlement agreement,

Defendants withdrew their motion for reconsideration as moot. See Letter Order of 1/29/2018;

Docket Entry No. 44. The Court set a briefing schedule for Plaintiff’s motion for attorneys’ fees

and costs. That motion is fully briefed and now ripe for the Court’s consideration.

   II.       Legal Standard

         The FDCPA affords prevailing plaintiffs the right to recoup their reasonable attorneys’ fees

and costs. See 15 U.S.C.A. §1692k(a)(3). Generally, courts use the “lodestar” method in

evaluating a fee application and, indeed, the lodestar calculation is presumed to yield a reasonable

attorney fee award. See Machado v. Law Offices of Jeffrey, Civil Action No. 14-7401 (MAS)

(TJB), 2017 WL 2838458, *2 (D.N.J. June 30, 2017). Under the lodestar method, an attorney’s

reasonable hourly rate is multiplied by the number of hours the attorney reasonably spent working

on a matter. Interfaith Cmty. Org. v. Honeywell Int’l, Inc., 426 F.3d 694, 703 n.5 (3d Cir. 2005)

(citing Blum v. Stenson, 565 U.S. 886, 888, 104 S.Ct. 1541, 79 L.Ed.2d 891 (1984) (citations

omitted)).

         The “party seeking attorney fees bears the ultimate burden of showing that its requested

hourly rates and the hours it claims are reasonable.” Id. (citing Rode v. Dellarciprete, 892 F.2d

1177, 1183 (3d Cir. 1990)).       “Reasonable hourly rates are typically determined based on the

market rate in the attorney’s community for lawyers of similar expertise and experience.”

Machado, 2017 WL 2838458, at *2 (citing Interfaith, 426 F.3d at 713).         Evans v. Port Auth. of



                                                  5
N.Y. and N.J., 273 F.3d 346, (3d Cir. 2001). The attorney seeking fees bears the burden of

establishing that the rate requested “constitutes a reasonable market rate for the essential character

and complexity of the legal services rendered.” Smith v. Philadelphia Hous. Auth., 107 F.3d 223,

225 (3d Cir. 1997). With respect to the hours claimed, it is incumbent upon the Court to “exclude

hours that are not reasonably expended.” Rode, 892 F.2d at 1183 (citing Hensely v. Eckerhart,

461 U.S. 424, 433, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983)). “Hours are not reasonably expended

if they are excessive, redundant, or otherwise unnecessary.” Id. The Court, however, may not

reduce a fee award sua sponte. Instead, “it can only do so in respect to specific objections made

by the opposing party. But once the opposing party has made a specific objection, the burden is

on the prevailing party to justify the size of its request.” Interfaith, 426 F.3d at 711 (citing Bell v.

United Princeton Props., Inc., 884 f.2d 713, 719 (3d Cir. 1989).

        Further, while the lodestar calculation is “strongly presumed to yield a reasonable fee”

(Washington v. Phila. County Ct. of C.P., 89 F.3d 1031, 1035 (3d Cir. 1996) (citing City of

Burlington v. Dauge, 505 U.S. 557, 112 S.Ct. 2638, 120 L.Ed.2d 449 (1992)), “[t]he court can

adjust the lodestar downward if the lodestar is not reasonable in light of the results obtained.”

Rode, 892 F.2d at 1183 (citing Hensley, 461 U.S. at 434-37). “Indeed, ‘the most critical factor’ in

determining the reasonableness of a fee award ‘is the degree of success obtained.’” Farrar v.

Hobby, 506 U.S. 103, 114, 113 S.Ct. 566, 121 L.Ed.2d 494 (1992) (quoting Hensley, 461 U.S. at

436). As such, where a plaintiff has achieved only limited or partial success, “the product of hours

reasonably expended on the litigation as a whole times a reasonable hourly rate may be an

excessive amount.” Hensely, 461 U.S. at 436. When a fee award based on the lodestar calculation

would be excessive, the Court may exercise its measured discretion to reduce same. Farrar, 506

U.S. at 115; see Machado, 2017 WL 2838458, at *2. In fact, the Court “retains a great deal of



                                                   6
discretion in deciding what a reasonable fee award is” (Bell, 884 F.2d at 721), and, it is understood

that “in determining whether the fee request is excessive . . . the court will inevitably engage in a

fair amount of ‘judgment calling’ based upon its experience with the case and the general

experience as to how much a case requires.” Evans, 273 F.3d at 362. However, given the purpose

of mandatory fee-shifting statutes like the FDCPA, a “reasonable” attorneys’ fee does not

necessarily mean a proportionate fee. See Agostino v. Quest Diagnostics, Inc., Civil Action No.

04-4362 (SRC), 2011 WL 13138113, *2 n.2 (D.N.J. Oct. 6, 2011).

    III.      Analysis

              A. Reasonable Hourly Rate

           Here, Plaintiff seeks to recover attorneys’ fees for three professionals: Ari Marcus,

Yitzchak Zelman and Lori Hague. Both Messrs. Marcus and Zelman have submitted declarations

outlining their credentials and experience in support of their claimed hourly rates. Ms. Hague has

not, and neither Mr. Marcus nor Mr. Zelman explain her role in this litigation.

           Mr. Marcus states that his regular hourly rate is $450.00 per hour, though he is only seeking

to be reimbursed in this matter at $400.00 per hour. 1 (Decl. of Ari Marcus, ¶ 10 n.1; Docket Entry

No. 47-3). In support of the $400.00 per hour rate, Mr. Marcus notes that he graduated from

Brooklyn Law School in June 2010 and has been licensed to practice by the State of New Jersey

since 2010. (Id. ¶¶ 4 & 5). Mr. Marcus notes that he has been continuously practicing consumer

protection law in the Federal Courts since 2010 and indicates that he has appeared in various

consumer law matters in a number of Federal Courts across the country. (Id. ¶ 6). Mr. Marcus




1
 In Plaintiff’s reply Declaration, Mr. Marcus relies on the $450.00 hourly rate. (Reply Decl. of
Ari Marcus ¶4; Docket Entry No. 53-1). However, given his initial representation, the Court
views Mr. Marcus’ fee petition to request compensation based on an hourly rate of $400.00 per
hour.
                                                     7
further notes that he founded the law firm of Marcus Law, LLC in 2011, which became Marcus &

Zelman, LLC in 2015 when Mr. Zelman joined the firm and that since that time, the firm has

recovered millions of dollars vindicating consumers’ rights. (Id. ¶¶ 7 & 8). Mr. Marcus points

out that in a different matter pending in the District of New Jersey, the Honorable Peter G. Sheridan

appointed Marcus & Zelman, LLC as class counsel, finding the firm to be “qualified and

experienced in consumer action lawsuits.” (Id. ¶ 9 (internal quotation marks and citation omitted)).

Mr. Marcus declares that his requested rate is in line with other attorneys who share his “skill,

background and acumen[.]” (Id. ¶ 11). In this regard, Mr. Marcus relies on the rates set forth in

the 2015-2016 United States Consumer Law Attorney Fee Survey Report as well as cases decided

in this District in which he was awarded an hourly rate of $450.00 per hour to support the

reasonableness of a $400 hourly rate. (Id. ¶¶ 12-15). Mr. Marcus also relies on a letter submitted

by William Pinilis, Esq. to support his requested hourly rate. (Letter from William J. Pinilis to

Hon. Tonianne J. Bongiovanni of 3/14/2018; Docket Entry No. 49).

       Mr. Zelman states that his regularly hourly rate is $350.00 per hour and he seeks to be

reimbursed at that rate in this litigation. (Decl. of Yitzchak Zelman, ¶ 10; Docket Entry No. 47-

2). In support of this hourly rate, Mr. Zelman notes that he graduated from the Benjamin N.

Cardozo School of Law in June 2012 and has been licensed to practice by the State of New Jersey

since 2012. (Id. ¶¶ 4 & 5). Mr. Zelman notes that he has been continuously practicing consumer

protection law in the Federal Courts since 2012 and indicates that he has appeared in various

consumer law matters in a number of Federal Courts across the country. (Id. ¶ 6). Mr. Zelman

further notes that with Mr. Marcus, he founded the law firm of Marcus & Zelman, LLC in June

2015 and that since its creation, the firm has recovered millions of dollars vindicating consumers’

rights. (Id. ¶¶ 7 & 8). Mr. Zelman, like Mr. Marcus, points out that in a different matter pending



                                                 8
in the District of New Jersey, the Honorable Peter G. Sheridan appointed Marcus & Zelman, LLC

as class counsel, finding the firm to be “qualified and experienced in consumer action lawsuits.”

(Id. ¶ 9 (internal quotation marks and citation omitted)). Mr. Zelman declares that his requested

rate of $350.00 per hour is in line with other attorneys who share his “skill, background and

acumen.” (Id. ¶ 11). In this regard, Mr. Zelman relies on the rates set forth in the 2015-2016

United States Consumer Law Attorney Fee Survey Report as well as cases decided in this District

in which he was awarded an hourly rate of $350.00 per hour to support the reasonableness of his

request to be compensated at an hourly rate of $350.00 per hour. (Id. ¶¶ 12-15). Like Mr. Marcus,

Mr. Zelman also relies on the letter submitted by William Pinilis, Esq. to support his requested

hourly rate. (Letter from William J. Pinilis to Hon. Tonianne J. Bongiovanni of 3/14/2018).

       Defendants’ object to Messrs. Marcus and Zelman’s respective requests to be compensated

at $400.00 and $350.00 per hour, arguing that said hourly rates are unsupported and excessive.

Defendants contend that Mr. Pinilis’s letter submitted in support of Messrs. Marcus and Zelman’s

fee request should be given no weight as it “offers an unhelpful net opinion with no analysis.”

(Def. Opp. Br. at 4; Docket Entry No. 52). Defendants further take issue with Messrs. Marcus and

Zelman’s references to other cases in which their requested hourly rates were upheld, noting that

“their fee requests were unopposed” in same. (Id. at 5). Defendants contend that a better

benchmark for determining the reasonableness of the requested hourly rates is by reference to the

Community Legal Services of Philadelphia (“CLS”) fee schedule, which has been utilized in this

District before. (Id. at 5-6 (citing Machado, 2017 WL 2838458, at *2-3)). Based on same,

Defendants suggest hourly rates of $270 and $225 per hour for Messrs. Marcus and Zelman

respectively. (Id. at 6). Defendants note that such rates would be consistent with the Court’s award

of $15,000 in Beneli v. BCA Fin. Servs., Inc., Civ. Act. No. 16-2737, 2018 WL 734673, at *16



                                                 9
(D.N.J. Feb. 6, 2018), which effectively worked out to a blended rate of $251 per hour for the work

performed by Messrs. Marcus and Zelman. (Id. at 6).

       Despite Defendants’ objections to the contrary, the Court finds the hourly rates requested

by Messrs. Marcus and Zelman to be reasonable. In reaching this conclusion, the Court gives no

weight to the opinions set forth in Mr. Pinilis’ letter. As Defendants note, Mr. Pinilis does not

provide the bases for his opinion that the hourly rates requested by Messrs. Marcus and Zelman

are “consistent with those charged by other lawyers, with similar experience, in the general

community.” (Letter from William J. Pinilis to Hon. Tonianne J. Bongiovanni of 3/14/2018 at 2).

Without any reference to fee surveys of rates charged by attorneys with similar experience in New

Jersey or an analysis of similar fee applications in this District or other evidence, Mr. Pinilis’

conclusions about the reasonableness of the requested hourly rates are unpersuasive. 2

Nevertheless, the Court finds that Messrs. Marcus and Zelman have adequately supported their

requested rates by reference to their experience, years of practice, the 2015-2016 United States

Consumer Law Attorney Fee Survey Report (the “CLA Report”) and the fees they have been

awarded in other FDCPA cases in this District. As set forth in their declarations, Mr. Marcus has

been practicing law in New Jersey for 8 years and Mr. Zelman for 5. Both Messrs. Marcus and

Zelman focus their practice on consumer protection law. Indeed, collectively in the District of

New Jersey alone, Messrs. Marcus and Zelman have pursued at least 296 FDCPA cases.

       Further, in two recent cases in this District, the Court determined that hourly rates requested

by Messrs. Marcus and Zelman similar to those requested here were reasonable. Specifically, in

Town & Country Jewelers, LLC v. Meadowbrook Insurance Group, Inc., Civil Action No. 15-




2
 The only rate outside of Messrs. Marcus and Zelman’s requested hourly rates mentioned in Mr.
Pinilis’ letter is his own regular hourly rate of $625 per hour in consumer matters. (Id.)
                                                 10
2519 (PGS), the Court approved and found reasonable Mr. Marcus’ requested hourly rate of

$450.00 per hour and Mr. Zelman’s requested hourly rate of $350.00 per hour. Similarly, in

Truglio v. CBE Group, Inc., Civil Action No. 15-3813 (TJB), the Court approved and found

reasonable Mr. Marcus’ requested hourly rate of $450.00 per hour and Mr. Zelman’s requested

hourly rate of $350.00 per hour. While the Court acknowledges that Messrs. Marcus and Zelman’s

fee petitions in those cases were unopposed, that does not alter the fact that the Court determined

that the hourly rates requested were appropriate. In addition, while the Court in Beneli approved

a fee petition that yielded Messrs. Marcus and Zelman an effective blended hourly rate of $251

per hour, the Court specifically declined “to rule on whether Counsel’s $425/hour and $350/hour

fees are reasonable.” 2018 WL 734673, at *16. There was no need for the Beneli Court to address

the reasonableness of the requested hourly rates because through their fee petition Messrs. Marcus

and Zelman agreed to recoup fees and expenses that reflected “lower actual, effective average

rates[.]” Id.

        Messrs. Marcus and Zelman’s requested hourly rates are also supported by the CLA

Report. While Defendants ask the Court to rely on the CLS fee schedule, instead, the Court finds

the CLA report to be a better benchmark. While “the Third Circuit has found it permissible for

courts to employ the [CLS] fee schedule in determining a reasonable rate for attorneys’ fees”

(Machado, 2017 WL 2838458, at *3 (citing Maldonado v. Houstoun, 256 F.3d 181, 187-88 (3d

Cir. 2001))), it has been so approved “as accurately reflecting prevailing rates in Philadelphia, not

New Jersey.” Perez v. Midland Funding LLC, Civil Action No. 09-6407 (SDW), 2011 WL

5156869, at *4 n.5 (D.N.J. Aug. 11, 2011) (declining to rely on CLS fee schedule in determining

the reasonableness of plaintiff’s counsels’ hourly rates). Everything considered, the Court finds




                                                 11
that Plaintiff has established the reasonableness of Messrs. Marcus and Zelman’s requested hourly

rates of $400 and $350 per hour respectively.

       As noted above, Plaintiff also seeks to recoup fees incurred by Ms. Hague. As further

noted, Plaintiff has provided no information regarding who Ms. Hague is, her role at Marcus &

Zelman, LLC, her years of experience, etc. As a result, the Court shall not award any fees for the

0.3 hours she spent working on this matter.

           B. Hours of Work Reasonably Performed

       As Defendants note, even Plaintiff concedes that “the claim in this action was relatively

simple and straightforward[.]” (Pl. Br. at 6; Docket Entry No. 47-1). Nevertheless, significant

litigation was conducted in the year and a half this matter was pending before settlement. Plaintiff

was partially successful in defending against a motion for partial judgment on the pleadings filed

with respect to Counts III and IV of his Complaint. Plaintiff was granted leave to amend his

Complaint to address the claims the Court dismissed without prejudice, which Plaintiff pursued.

The parties engaged in discovery and Plaintiff opposed Defendants’ motion for reconsideration

filed with respect to the District Court’s decision on Defendants’ motion for partial judgment on

the pleadings. In determining the reasonableness of the work performed by counsel, the Court

takes note of these proceedings, recognizing that many of them were prompted by Defendants’

actions. The Court also acknowledges that Plaintiff settled the matter for $2500, more than the

statutory maximum of $1000. As such, the Court finds that Plaintiff’s counsel certainly attained a

fair measure of success in these proceedings.

       The Court appreciates that Defendants made efforts to settle this case early on, such as on

July 20, 2016 when Nauseef offered Plaintiff $2500.00 to settle the matter, the same figure Plaintiff

accepted in January 2018, and in September 2017 when Defendants offered Plaintiff $7000.00 to



                                                 12
settle the case. The Court, however, also finds that Plaintiff’s refusal to accept these offers does

not equate to Plaintiff unreasonably prolonging the matter. As Plaintiff notes, the original

$2500.00 offer was inclusive of attorneys’ fees and costs. Had Plaintiff accepted same, he would

have only recovered approximately $500.00 given the attorneys’ fees and costs already incurred.

Plaintiff ultimately recovered 5 times that amount via the settlement he accepted, certainly a

preferable result.

       In addition to arguing that Plaintiff unreasonably prolonged this litigation by failing to

accept reasonable settlement offers, Defendants also take issue with specific billing entries and

categories of entries listed by Messrs. Marcus and Zelman in their fee application, arguing that

they are plainly excessive. Specifically, Defendants object to the following entries as being

excessive:

             •   The 1.3 hours billed by Mr. Marcus on June 30, 2016 and 0.4 hours billed by Mr.
                 Zelman on July 1, 2016 preparing Plaintiff’s original Complaint.

             •   The 2.2 hours billed by Mr. Marcus on November 1, 2016 and 0.5 hours billed by
                 Mr. Zelman on November 1, 2016 preparing and serving discovery requests.

             •   The 1.8 hours billed by Mr. Zelman on April 21, 2017 revising the discovery
                 demands Plaintiff served in November 2016.

             •   The 3.9 hours billed by Mr. Zelman on February 6, 2017 researching and drafting
                 Plaintiff’s opposition to Defendants’ motion for partial judgment on the
                 pleadings. 3

             •   The 1.1 hours billed by Mr. Marcus on February 10, 2017 researching the issue of
                 service after an answer has been filed. 4

3
 Defendants also object to this entry based on the timing of same. Defendants note that they did
not file their motion for partial judgment on the pleadings until March 2, 2017, yet, according to
the time sheet submitted, Plaintiff began researching and drafting his opposition on February 6,
2017.
4
 Defendants also object to this entry based on the timing of same. Defendants note that they did
not file their motion for partial judgment on the pleadings until March 2, 2017, yet Plaintiff
researched this issue on February 10, 2017 according to the time sheets submitted by counsel.
                                                13
•   The 2.4 hours billed by Mr. Marcus on March 7, 2017 reviewing Defendants’
    motion for partial judgment on the pleadings.

•   The 4.8 hours billed by Mr. Zelman on April 5, 2017 researching and drafting
    Plaintiff’s opposition to Defendants’ motion for partial judgment on the pleadings.

•   The 6.5 hours billed by Mr. Zelman on April 7, 2017 working on Plaintiff’s
    opposition to Defendants’ motion for partial judgment on the pleadings.

•   The 2.8 hours billed by Mr. Marcus on April 10, 2017 reviewing and editing
    Plaintiff’s opposition to Defendants’ motion for partial judgment on the pleadings.

•   The 2 hours billed by Mr. Zelman on September 21, 2017 reviewing Defendants’
    motion for reconsideration.

•   The 3.8 hours billed by Mr. Zelman on September 21, 2017 researching and
    drafting Plaintiff’s opposition to Defendants’ reconsideration motion regarding the
    standard of review for such motions.

•   The 6.6 hours billed by Mr. Zelman on September 28, 2017 researching and
    drafting Plaintiff’s opposition to Defendants’ reconsideration motion regarding
    why the standard for reconsideration should not apply to Plaintiff’s §§ 1692e2,
    1692e5, 1692e10 and 1692e generally claims.

•   The 1.3 and 1.8 hours billed by Mr. Marcus on October 1, 2017 reviewing and
    editing Plaintiff’s opposition to Defendants’ motion for reconsideration.

•   The 0.8 hours billed by Mr. Zelman finalizing and preparing for filing Plaintiff’s
    opposition to Defendants’ motion for reconsideration.

•   The 1.2 hours billed by Mr. Marcus on October 9, 2017 reviewing Defendants’
    reply brief filed in further support of their motion for reconsideration.

•   Various time entries associated with Messrs. Marcus and/or Zelman’s settlement
    communications and review of correspondence or other matters, including, but not
    limited to:

       o The 0.2 hours billed by Mr. Marcus on September 19, 2017 following up
         on settlement discussions and indicating the matter would not settle.

       o The 0.2 hours billed by Mr. Marcus on December 5, 2017 reviewing the
         notice of dissolution for the Clayton law firm.

       o The 0.2 hours billed by Mr. Marcus on January 29, 2018 reviewing
         Defendants’ letter withdrawing their motion for reconsideration.

                                    14
                   o The 0.2 hours billed by Mr. Marcus on February 26, 2017 reviewing the
                     scheduling order entered by the Court and calendaring dates.

            •   The 5.1 hours billed by Mr. Zelman on February 23, 2018 researching and drafting
                Plaintiff’s fee application.

            •   The 2.5 hours billed by Mr. Marcus on February 27, 2018 reviewing and editing
                Plaintiff’s fee application.

            •   The 8.5 hours billed by Mr. Marcus preparing Plaintiff’s reply brief in further
                support of his fee application.

       Defendants also argue that their success in obtaining dismissal of certain of the class claims

is another reason justifying the reduction of Plaintiff’s fee award. In addition, Defendants argue

that they should not have to pay for any fees associated with Plaintiff’s Amended Complaint

because the amendments were “necessitated by Defendants’ success in getting several claims

dismissed[.]” (Def. Opp. Br. at 11). As a result, Defendants argue that they should not be charged

with the 1.1 hours billed by Mr. Marcus on September 20, 2017 for preparing the Amended

Complaint, which amended Plaintiff’s meaningful involvement allegations and added Ted

Lachman as a defendant. Defendants further argue that they should not be forced to incur the fee

for the 1.1 hours because the most substantial change included in Plaintiff’s Amended Complaint

was the addition of Mr. Lachman as a defendant, an addition Defendants argue Plaintiff was not

given permission to make. (Id.)

       Further, Defendants argue that Plaintiff’s fee application includes requests to be

reimbursed for “purely ‘administrative tasks’ which ‘are not the type normally billed to a paying

client, [and] may not be recovered by a party through a fee petition.” (Id. at 12 (quoting Westberry

v. Commonwealth Fin. Sys., Inc., Civil Action No. 11-4387 (JEI/KMW), 2013 WL 435948, at *5

(D.N.J. Feb. 4, 2013)). For example, Defendants note that on February 16, 2017, Mr. Marcus




                                                15
billed 0.2 hours for reviewing a scheduling order and calendaring dates. Defendants argue that

they should not be responsible for administrative tasks like calendaring dates. (Id.)

       Finally, Defendants take issue with certain costs requested by Plaintiff. For example,

Defendants note that Plaintiff has not provided “any invoices or receipts to substantiate those other

costs.” (Def. Opp. Br. at 13). Defendants additionally argue that they should not be required to

pay $126 for the service of the PLLC and ICS (and Nauseef, improperly) through the North

Carolina Secretary of State because their service could have been effectuated by certified mail.

Defendants further contend that they should not be forced to pay $160 for Plaintiff’s efforts to

serve Mr. Lachman, the defendant Plaintiff improperly added to his case. (Id.)

       The Court has thoroughly reviewed Messrs. Marcus and Zelman’s billing records as well

as the submissions of both parties. While the Court finds that many of the hours billed by counsel

are reasonable, given Messrs. Marcus and Zelman’s level of expertise in consumer matters in

general and FDCPA cases in particular, several hours are excessive. For example, there is simply

no reason it should have taken Mr. Marcus 1.1 hours to craft an Amended Complaint that closely

resembles the original Complaint that only required 1.7 hours to complete, particularly when it is

fair to question whether, given the breath of the attorneys’ experience and consumer cases they

have filed, the original 1.7 hours were necessary. Likewise, it should not have taken counsel over

21 collective hours to oppose Defendants’ motion for partial judgment on the pleadings. Nor was

it reasonable for counsel to spend over 16 collective hours preparing their opposition to

Defendants’ relatively straightforward motion for reconsideration. These are just a few examples

of hours the Court finds were unreasonably expended given counsel’s experience, expertise and

familiarity with FDCPA litigation. Having carefully reviewed the parties’ submissions, the Court

makes the following reductions:



                                                 16
           •   The time spent preparing and serving discovery on November 1, 2016 shall be
               reduced from 2.2 to 1.7 hours for Mr. Marcus and 0.5 to 0.4 hours for Mr. Zelman.

           •   The time spent revising the aforementioned discovery requests on April 21, 2017
               shall be reduced from 1.8 to 0.9 hours for Mr. Zelman.

           •   The time spent researching and drafting Plaintiff’s opposition to Defendants’
               motion for partial judgment on the pleadings shall be reduced from 6.3 to 3.2 hours
               for Mr. Marcus and 15.2 to 7.6 hours for Mr. Zelman.

           •   The time spent reviewing, researching, drafting and finalizing Plaintiff’s opposition
               to Defendants’ motion or reconsideration shall be reduced from 3.1 to 1.6 hours for
               Mr. Marcus and 13.4 to 6.7 hours for Mr. Zelman.

           •   The time spent reviewing Defendants’ reply brief submitted in further support of
               Defendants’ motion for reconsideration shall be reduced from 1.2 to 0.4 hours for
               Mr. Marcus.

           •   The time spent researching, drafting, reviewing and/or editing Plaintiff’s fee
               application shall be reduced from 2.5 to 1.3 hours for Mr. Marcus and 5.1 to 2.5
               hours for Mr. Zelman. 5

           •   The time spent by Mr. Marcus preparing Plaintiff’s reply brief in further support of
               his fee application shall be reduced from 8.5 to 4.3 hours.

       In addition, the Court finds that a reduction of the fee award is warranted based on hours

Messrs. Marcus and Zelman spent on administrative tasks. As Defendants correctly noted,

“‘[a]dministrative tasks, which are not the type normally billed to a paying client, may not be


5
 The Court finds the hours spent on the fee application to be the most difficult to justify. As
Defendants note, the fee application filed in this matter is quite similar to others filed by counsel
in different cases in this District. Further, while the Court appreciates that the instant application
was filed prior to the one filed on August 10, 2018 in Laniado v. Certified Credict & Collection
Bureau, Civil Action No. 14-2798 (PGS) (D.N.J) (Docket Entry No. 46), the Court also notes
that in Laniado, the Plaintiff’s brief in support of the motion for attorneys’ fees and costs is
nearly identical to that filed here. They share an almost identical Table of Contents and an
exactly identical Table of Authorities. In fact, the authorities cited in the Table appear on the
exact same pages of the brief in Laniado as they do in Plaintiff’s brief here. The Court estimates
that the brief in Laniado contains at most 5% new content from that filed here. Yet surprisingly,
the fee application in Laniado seeks reimbursement of 13.1 hours of work by Mr. Marcus and
9.6 hours of work by Mr. Zelman in connection with researching, preparing, revising, editing and
finalizing the fee application. That figure is quite high in light of the work already performed
here and gives the Court pause with respect to this fee application.
                                                 17
recovered by a party through a fee petition.’” Westberry, 2013 WL 435948, at *5 (quoting Bilazzo

v. Portfolio Recovery Assocs., LLC, 876 F.Supp.2d 452, 471 (D.N.J. 2012) (internal quotation

marks and citation omitted). “Such tasks may include [among others,] opening a file in a database,

mailing letters, copying documents, entering case updates in a management system, calendaring

deadlines, confirming court contact information, and talking with a process server or court clerk.”

Id.

       The Court has found at least 10 billing entries included in Plaintiff’s fee application that

appear to include time spent on administrative tasks. These comprise time entries for Mr. Marcus

on July 18, 2016 (0.1 hours), August 2, 2016 (0.3 hours), August 29, 2016 (0.2 hours), February

16, 2017 (0.2 hours), September 13, 2017 (0.2 hours), September 27, 2017 (0.3 hours) and

December 28, 2017 (0.2 hours). Similarly, they include time entries for Mr. Zelman on January

3, 2017 (0.2 hours), April 13, 2017 (0.3 hours) and October 2, 2017 (0.8 hours). Most of the

aforementioned entries involve some amount of block billing in which multiple tasks, some

administrative, others not, are included in a single entry. “Block billing is an acceptable practice”

and though it “may often result in a number of vague entries, rather than excluding an entire entry,

the court should examine the listed activities and the time spent conducting each activity to

determine ‘whether the hours reasonably correlate to all of the activities performed.’” Raab v.

City of Ocean City, Civl No. 11-6818 (RBK/KMW), 2017 WL 2779753, *5 (D.N.J. June 26, 2017)

(quoting United States v. NCH Corp., No. Civ. 98-5268 (SDW)(MCA), 2010 WL 3703756, *4

(D.N.J. Sept. 10, 2010). Nevertheless, “‘[w]here the court is unable to separate unrecoverable time

from recoverable time in such billing entries, the court may reject the entire billing entry.’” Id.

(quoting Walker v. Gruver, No. 1:11-CV-1223, 2013 WL 5947623, *13 (M.D.Pa. Nov. 5, 2013)).

After reviewing the individual entries, the Court finds that Mr. Marcus’ request should be reduced



                                                 18
from 1.5 hours to 0.6 hours. Further, the Court finds that Mr. Zelman’s request should be reduced

from 1.3 hours to 0.7 hours.

           Finally, the Court shall award Plaintiff the following costs: (1) the $400 filing fee; (2) the

$126.00 process server fee incurred serving Defendants through the North Carolina Secretary of

State; and (3) the $10.00 parking fee incurred on December 12, 2017. While it appears Defendants

could have been served by other means, there was no requirement that Plaintiff use certified mail.

Further, fees incurred serving process are generally recoupable. See Machado, 2017 WL 2838458

at *5; Diena, 2014 WL 5358995 at *7-8. Nevertheless, the Court shall not require Defendants to

pay the service of process fees associated with Mr. Lachman. First, it is questionable whether Mr.

Lachman should have been added to this case in the manner he was. Second, no proceedings

involving Mr. Lachman ever took place prior to the matter settling. Third, and perhaps most

importantly, it does not appear that a summons was ever issued to Mr. Lachman, meaning service

could not have been properly effectuated on him. Fourth, the process server attempted to serve

Mr. Lachman, first, at an abandoned building and, next, at his residence during business hours on

two weekdays. The Court finds that Defendants should not have to reasonably pay for these

efforts.

           In total then, Plaintiff shall be awarded attorneys’ fees in the amount of $22,825.00 and

$536.00 in costs. With respect to the attorneys’ fees this breaks down to $16,000.00 (40 hours of

work at $400 per hour) for Mr. Marcus, plus $6825.00 (19.5 hours of work at $350 per hour) for

Mr. Zelman. Defendants are directed to pay same no later than November 9, 2018.




                                                    19
   IV.      Conclusion

         For the reasons stated above, Plaintiff’s motion for attorneys’ fees and costs is GRANTED

IN PART. An appropriate Order follows.


Dated: October 26, 2018


                                              s/Tonianne J. Bongiovanni
                                              HONORABLE TONIANNE J. BONGIOVANNI
                                              UNITED STATES MAGISTRATE JUDGE




                                                20
